Citation Nr: 0839988	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for bilateral lower 
extremity sensory motor peripheral neuropathy, claimed as 
numbness of the toes and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  
Among other awards, the veteran was afforded the Combat 
Infantryman Badge and the Purple Heart for his service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the veteran's claims of service 
connection for ulcers, left ear hearing loss, and 
radiculopathy of the lower extremities.  

The veteran requested and was afforded a Travel Board hearing 
at the Cleveland, Ohio RO in September 2008 before the 
undersigned Veterans Law Judge.  A written transcript of that 
hearing was prepared, and a copy has been incorporated with 
the record.  

The issue of entitlement to service connection for bilateral 
lower extremity sensory motor peripheral neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As a final introductory matter, the veteran's representative 
filed a statement with VA in July 2008, noting that 
entitlement to service connection for ulcers was one of the 
issues on appeal; and the undersigned took testimony on this 
claim during the September 2008 hearing.  However, this issue 
is not currently before the Board, as a proper appeal was not 
made.  The Board may dismiss any appeal over which it 
determines it does not have jurisdiction.  38 U.S.C.A § 7105; 
38 C.F.R. § 20.101.  

Specifically, notification of the June 2006 rating decision 
that denied service connection for ulcers was mailed to the 
veteran's latest address of record on June 19, 2006; the 
veteran filed a timely notice of disagreement for this 
decision, which was received by VA in August 2006; and, a 
statement of the case was issued in January 2007.  However, 
the veteran's February 2007 substantive appeal did not 
indicate that the he wanted to appeal all of the issues 
listed in the January 2007, but rather limited the appeal to 
the two listed above.  Therefore, the Board does not have 
jurisdiction to address this matter.  38 U.S.C.A. §§ 7104, 
7105(d)(3).  


FINDING OF FACT

The veteran's left ear hearing loss is not a result of the 
veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385, 4.85 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in February 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), the claim is being denied, and any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA audiometric 
examination in May 2006, and VA has obtained these records as 
well as copies of the veteran's private treatment records.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for Left Ear Hearing Loss

The veteran contends that he is entitled to service 
connection for hearing loss of the left ear.  However, upon 
review of the evidence of record, the Board must conclude 
that the veteran is not entitled to hearing loss of the left 
ear.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2007).

According to the veteran's separation examination, the 
veteran reported that he did not then, nor had he ever, 
suffered from hearing loss.  Additionally, an audiometric 
examination was performed as part of this examination.  Pure 
tone thresholds of the left ear, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
5
5

There is no indication that the veteran was suffering from 
left ear hearing loss at the time of his separation from the 
military.  

The next medical evidence of record relating to the veteran's 
hearing loss is a May 2006 VA audiometric examination.  
According to this examination, pure tone thresholds of the 
left ear, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
20
45
35

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  These results are representative of 
a hearing loss disability according to 38 C.F.R. § 3.385, and 
the VA examiner assigned a diagnosis of mild high frequency 
sensorineural hearing loss of the left ear.  However, the 
examiner concluded that it was less likely than not that the 
veteran's left ear hearing loss was due to his military 
service, but could instead be attributed to presbycusis 
(hearing loss attributed to the aging process).  The examiner 
also noted that the veteran had a history of recreational 
noise exposure; specifically, hunting with a shotgun until 
1995.  

This conclusion is supported by the fact that there is no 
evidence of complaints of or treatment for hearing loss of 
the left ear until the veteran filed his claim in January 
2006 - approximately 37 years after the veteran's separation 
from the military.  When considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for hearing loss of the left ear for such an 
extended period of time tends to establish that the veteran's 
current left ear hearing loss was not a result of his 
military service.

The Board has also considered the veteran's hearing testimony 
of September 2008.  According to the veteran, he first 
experienced hearing loss of the left ear "soon after" his 
separation from service.  While the veteran believes that his 
left ear hearing loss began shortly after his separation from 
the military, there is no objective medical evidence to 
support of this assertion.  As such, the Board concludes that 
the veteran did not suffer from a left ear hearing loss 
disability upon his separation from service or within one 
year of his separation from service.  

Finally, for clarification purposes, the Board recognizes 
that the veteran's right ear hearing loss has been found to 
be service-connected.  The rationale behind service-
connecting the veteran's right ear hearing loss and not his 
left ear loss was not entirely clear to the undersigned at 
the time of the September 2008 hearing.  However, upon 
further review of the evidence, it is clear that the evidence 
of record supported this finding (and the conclusions reached 
in this decision).  According to the veteran's July 1969 
separation examination, the veteran suffered from right ear 
hearing loss - a disorder the veteran did not have upon his 
enlistment into the military.  The puretone threshold at 3000 
Hz was measured to be 40 dB, which is considered to be a 
hearing loss disability for VA rating purposes.  See 
38 C.F.R. § 3.385.  However, as discussed in detail above, 
there is no competent evidence of left ear hearing loss at 
the time of separation or within one year of the veteran's 
separation from service.  Therefore, the evidence of record 
establishes that the veteran incurred hearing loss of the 
right ear, but not of the left ear, during his military 
service.  These different conclusions are not contradictory.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hearing loss of the left ear must 
be denied.




ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for bilateral lower extremity peripheral 
neuropathy, described by the veteran as pain and numbness of 
the feet.  The Board finds that there has been insufficient 
evidentiary development to permit appellate review to 
proceed.  

Specifically, the veteran has not been afforded VA 
examination of his lower extremities.  The veteran requested 
examination of his feet in a letter received by VA in March 
2006.  According to the veteran's September 2008 hearing 
testimony, he has experienced pain in his feet for 
approximately 15 years.  The veteran contends that his 
private medical examiner, who did diagnose the veteran with 
sensory motor peripheral neuropathy of the feet in July 2006, 
told him that his condition may be a result of exposure to 
Agent Orange while serving in Vietnam.  

Based on the above evidence, the Board finds that denial of 
the veteran's claim without first affording the veteran a VA 
examination would be inappropriate.   The evidence indicates 
that the veteran has a current disorder, and according to the 
veteran's testimony, it may possibly be linked to the 
veteran's military service.  As such, a medical opinion must 
be obtained before a decision is made on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded VA 
examination of the lower extremities.  The 
examiner should review the veteran's 
claims file, and comment on any relevant 
evidence.  Any testing deemed necessary 
should be performed.  The examiner should 
be asked to answer the following 
questions:

(a) Does the veteran have neurological 
impairment of the lower extremities, to 
include numbness of the toes and feet?  
Any neurological manifestations should be 
described in detail.  

(b) If the veteran is found to have a 
neurological disorder of the lower 
extremities, an opinion should be provided 
as to whether it is at least as likely as 
not that the disorder(s) manifested in or 
was aggravated by the veteran's military 
service, to include exposure to Agent 
Orange while serving in Vietnam.  

A complete rationale must be provided for 
any opinion given.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


